Citation Nr: 9926503	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  94-30 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for organic brain 
syndrome with subcortical dementia.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected tension headaches.  


REPRESENTATION

Appellant represented by:	C. D. Gallaher, Attorney

WITNESSES AT HEARING ON APPEAL

The veteran and wife

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from December 1962 to February 
1966.  The record reflects that the veteran also had a period 
of active duty training from July 1961 to January 1962.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1992 rating decision 
that denied an increased rating for service connected tension 
headaches, and a January 1994 rating decision that denied 
service connection for organic brain syndrome (OBS) with 
subcortical dementia.  A personal hearing before the RO was 
conducted in November 1994.  The Board remanded the appeal to 
the RO for additional development in May 1996.  


FINDINGS OF FACT

1.  The veteran's claim is plausible, and all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2.  The veteran does not have organic brain syndrome with 
subcortical dementia.  

3.  The veteran's typical headaches, which he evaluates as a 
10 on a scale from 1 to 10, are not objectively prostrating 
in nature


CONCLUSIONS OF LAW

1.  The veteran does not have organic brain syndrome with 
subcortical dementia  38 U.S.C.A. §§ 101 (24), 106, 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).   

2.  An increased rating in excess of 10 percent for the 
veteran's service-connected tension headaches is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.124a, Diagnostic Code 8199-8100 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

At an examination in July 1961 for purposes of entrance into 
active duty training, the veteran reported frequent trouble 
sleeping.  The veteran was discharged from active duty 
training on January 23, 1962 at Camp Lejeune, NC.  His home 
of record at the time of entry was in Wilmington, New Castle, 
Delaware.  

Between discharge from active duty training and entrance into 
active duty, the veteran continued in the Reserves.  A note 
from a private physician dated in February 1962 was to the 
effect that the veteran was in an automobile accident during 
which he sustained injuries.  It was recommended that the 
veteran not participate in any strenuous activities or 
marching for at least one month.  An entry in military 
medical records several days later that same month was to the 
effect that the veteran was under the care of a local 
physician for injuries to back resulting from a recent 
automobile accident.  In March 1962, it was recorded that the 
veteran was to see his local physician for clearance for 
normal activities.  In July 1962, such clearance was 
received, and the veteran was assigned to full duty in the 
reserves.  In a service department examination for purposes 
of annual field training in July 1962, the veteran reported 
frequent trouble sleeping.  He denied any nervous trouble, 
but did admit to frequent or severe headache and sinusitis.  

In August 1962, the veteran was examined for enlistment into 
the Marines.  The neurological and psychiatric review 
revealed no abnormalities, and there were no complaints 
referable thereto.  A progress note dated in March 1963 noted 
complaints of low back pain since an automobile accident on 
January 24, 1962.  The veteran reported that he was treated 
by a civilian doctor following the accident.  His separation 
examination in February 1966 from his period of active duty 
was negative for any diagnoses or abnormalities referable to 
any head injury or psychiatric problems.  

On his original application for VA compensation benefits, 
received in July 1981, the veteran made no mention of any 
psychiatric problems or symptoms referable to organic brain 
syndrome.  He did mention the presence of migraines.

When afforded a neurological examination by VA in September 
1981, the veteran reported chronic headaches daily which were 
manifested by sharp pain in the temporal and occipital areas.  
The veteran reported that bright sunlight worsened his 
symptoms, and he denied any associated nausea or focal 
neurologic symptoms.  The veteran denied any numbness, loss 
of consciousness, seizure activity, disturbance of vision, or 
hearing loss.  The veteran reported occasional dizziness on 
raising or turning his head quickly and occasional tinnitus.  
On examination, the veteran's mental status and higher 
cortical function were entirely within normal limits.  The 
veteran had normal fine motor movement in both upper 
extremities with no evidence of pyramidal drift.  Strength 
was normal throughout, and sensory examination was normal.  
Cerebellar examination revealed normal rapid alternating 
movements in the upper extremities and normal heel-to-shin in 
the lower extremities.  A mild distal intentional tremor was 
noted.  X-ray studies of the skull showed no evidence of 
acute trauma or fractures.  The impression was chronic 
tension headaches.  

The veteran was also afforded a general medical examination 
by VA in September 1981.  He complained of multiple 
arthralgias, primarily involving the right side of his body 
and chronic headaches and dizziness.  He reported an 
automobile accident while in service which resulted in his 
being thrown from his car.  He did not sustain any 
lacerations or fractures, but did have bruises to the right 
side of his body and loss of consciousness with a 
"proposed" concussion.  The examiner noted that the 
veteran's dizziness was not true vertigo and manifested 
itself whenever he moved his head, blinked or made any 
movement.  The neurological examination was grossly normal.  
X-rays of the skull revealed no evidence for acute trauma or 
fractures.  The diagnoses were history of multiple 
arthralgias but related primarily to the right side of the 
veteran's body; chronic headaches; and history of dizziness.  
The examiner commented that the veteran admitted to some 
hearing loss, and his vague history of dizziness might be 
related to this.

A statement from the veteran's mother dated in October 1982 
was to the effect that the veteran had a car accident while 
on leave in December 1961.  Following the injury, he had 
severe headaches and body pain, and he appeared changed.  She 
noted that he received psychiatric treatment.  Thereafter, he 
spent some time in jail.  A similar statement dated that same 
month was received from the veteran's sister, Marilyn.

In November 1982, a statement was received from the veteran.  
Therein, he noted that his car accident in service damaged 
his head, among other parts of his body.

A private medical statement dated in April 1985 was received.  
The veteran was noted to have anxiety.

A VA neurologic examination in December 1985 was within 
normal limits.  A neuropsychiatric examination at that time 
revealed some mild anxiety but no evidence of psychosis or 
organic brain syndrome.  

When examined by VA in April 1989, the veteran reported an 
extreme nervous condition and problems sleeping.  The veteran 
was tense and nervous during the interview and gave a history 
of nervousness since he was in Vietnam in 1963-64.  On 
examination, there was no evidence of any gross neurologic 
deficit.  The veteran was well oriented and his comprehension 
and memory were normal.  The veteran was noted to have been 
on Elavil until three years earlier when he stopped 
psychiatric care.  

On VA examination in March 1992, the veteran complained of 
nervousness and chronic bi-occipital headaches on a daily 
basis.  The examiner noted that the veteran had two positive 
titers for Eastern Equine Encephalitis.  A neurologic 
examination was within normal limits.  There was mild scalp 
tenderness.  The cranial nerves were intact, deep tendon 
reflexes were symmetrical, and plantar reflexes were down 
going.  The impression included chronic headaches, secondary 
to Eastern Equine Encephalitis obtained in Okinawa, and mixed 
organic affective disorder secondary to diagnosis #1.  

In 1992, a rating board employee requested a medical opinion 
from the VAMC.  It was noted that literature on Eastern 
Equine Encephalitis revealed that it did not predominate in 
Okinawa, but rather in the Eastern US and the Caribbean.  An 
opinion was requested as to the likelihood of this diagnosis 
and the likelihood that the veteran contracted the disease 
during military service.  

In a VA outpatient treatment record dated on June 9, 1992, it 
was noted that the positive titers were not positive for 
Eastern Equine Encephalitis but may have been positive for a 
herpes virus.  The examiner noted that contact was made with 
the Center for Disease Control in Colorado.  They requested 
additional specimens.  They confirmed that Eastern Equine 
Encephalitis was not endemic to Okinawa, but that Japanese 
Equine Encephalitis was.  They further noted that Eastern 
Equine Encephalitis was endemic to the Eastern Shore.

A VA Statement of Patient's Treatment, signed by the Chief of 
Medical Administration Service in June 1992 was received.  
The veteran was reported to have had no headaches or 
emotional problems prior to service.  In Okinawa, he was 
exposed to Eastern Equine Encephalitis, and had severe 
headaches, emotional problems and soft neurological signs.  
The examiner was of the opinion that the diagnosis was status 
post Encephalitis due to exposure to mosquito carrying 
Eastern Equine Encephalitis in Okinawa.  He added that there 
was no evidence of record of this infection at any other time 
and place.

A Memorandum from the Acting Chief Medical Officer of a VA 
medical facility to the RO dated in July 1992, indicated that 
the physician spoke to Dr. Miller at Perry Point VAMC.  This 
physician had suggested to the veteran that he had Eastern 
Equine Encephalitis, and that the laboratory, in error, 
confirmed the diagnosis.  Dr. Miller was now sure that the 
veteran did not have this condition.  Further, it was noted 
that the claims folder and service records suggested that the 
veteran's headaches appeared after an automobile accident.   

VA medical records associated with the claims file in January 
1993, showed treatment in 1991 and 1992 primarily for 
multiple joint pain.  The veteran was also seen on several 
occasions for headaches and anxiety.  A CT brain scan in 
December 1991 was negative, and an electroencephalogram in 
March 1992 was normal.  A progress noted in September 1992 
indicated that the Center for Disease Control in Denver, 
Colorado found no evidence of Eastern Equine Encephalitis.  
The examiner noted that the veteran's chronic condition was 
best described as a sub-cortical dementia which was most 
likely due to an automobile accident in "1964."

A VA Statement of Patient's Treatment, signed by the Chief of 
Medical Administration Service in December 1992 included the 
diagnoses of organic brain syndrome, secondary to trauma, and 
subcortical dementia.  

When examined by VA in October 1993, the veteran complained 
of generalized headaches all the time.  He reported 
occasional nausea and vomiting but denied any visual or other 
neurological symptoms.  There was no aura and no seizures.  
The veteran reported decreased memory, concentration, and 
thinking ability.  The veteran reported that he drank 
occasionally, but the examiner commented that it appeared 
that the veteran's drinking was more significant.  

On examination, the veteran was alert and well oriented.  He 
did poorly on calculations, word reversals, and names of 
presidents, but the examiner indicated that he was not 
certain of the veteran's cooperation.  Cranial nerves II to 
XII were intact, extraocular movements and visual fields were 
full, and discs were flat.  Sensation was intact in all 
modalities, and deep tendon reflexes were 1+ and equal.  
Motor strength was 5/5 in the upper and lower extremities, 
and there was no drift, tremors, or atrophy.  Finger to nose, 
heel to shin, and rapid alternating movements were intact.  
The veteran's gait and tandem gait was normal and Romberg was 
negative.  The diagnosis was tension headaches.  The examiner 
commented that he found no evidence of a relationship of the 
veteran's symptoms to either trauma or encephalitis.  

The veteran and his wife testified at a personal hearing 
before the RO in November 1994.  The veteran testified that 
he had headaches daily, and that he rated them as a 10, (on a 
scale of 1 to 10), five days a week, six hours a day.  The 
veteran reported that his daily routine included getting up 
in the morning around 5 o'clock, doing some cooking and 
helping clean the house.  In the summer time, the veteran 
reported that he would work for a little bit in his garden.  

A letter from the veteran's representative in November 1996, 
was to the effect that the veteran's attempts to obtain 
medical records for treatment in 1962 from a private 
physician, Dr. Robert Seiberman, and the Medical Center of 
Delaware (formerly Delaware Memorial Hospital), were 
unsuccessful.  

A response to the RO's request for records from the Medical 
Center of Delaware (formerly Delaware Memorial Hospital) in 
December 1996 was to the effect that there were no inpatient 
or emergency room records pertaining to the veteran from 
1962.  

When examined by VA in February 1997, the veteran reported 
that he had chronic headaches on a daily basis.  The veteran 
reported treatment for headaches from 1992 to 1996, and was 
last seen by a physician for a prescription refill in 1995.  
The veteran also reported that he received SSI disability by 
reason of organic brain syndrome and subcortical dementia.  

On neurologic examination, cranial nerves were intact, pupils 
were equal, round, regular and reacted to light and 
accommodation (PERRLA), and fundus was normal.  The 
trigeminal nerve complexes and lower cranial nerves were 
intact.  Deep tendon reflexes were 1+ and symmetrical.  His 
gait and station were normal with negative Romberg 
examination.  On mental status examination, the veteran was 
well oriented and there were no objective findings of 
concentration difficulty or mental status recall.  The 
examiner noted that arbovirus serology test results in 1992 
were negative for Dengue I, II, III, and IV, Japanese 
encephalitis, and Eastern Equine Encephalitis.  Erythrocyte 
sedimentation rate in June 1995 was 2, and rheumatoid 
arthritis titers in 1991 and 1993 were negative.  X-ray 
studies of the cervical spine showed spondylitic changes at 
C5-C7 with narrowing of the C6-7.  The diagnoses included 
subjective headache syndrome, possibly related to cervical 
degenerative joint disease; cervical degenerative joint 
disease at C5-6-7, and ethanol intoxication, by history.  

A brain and spinal cord examination was conducted by a panel 
of two VA physicians in August 1998.  The report noted that 
the claims folder was reviewed in connection with the 
examination.  The veteran reported that he was briefly 
knocked unconscious in an automobile accident shortly after 
completing boot camp.  The examiner noted that there was not 
much information on the accident, and that the service 
medical records noted only low back complaints; there was no 
mention of any head trauma or residuals thereof.  The 
examiner's noted that the veteran's service medical records 
indicated that he was seen on numerous occasions for various 
problems, including sinusitis, bronchitis, and headaches.  

The veteran reported that he worked at several jobs after his 
discharge from service, but quit most of the jobs after a few 
weeks because he did not want to be around people.  At 
another point during the interview, the veteran said that 
could not work because of his headaches.  The examiners noted 
that the veteran was evaluated for his headaches by VA on a 
number of occasions over the years, and that the results were 
all negative.  The veteran reported that he had not worked in 
several years and was receiving Social Security disability 
due to organic brain syndrome.  The veteran indicated that he 
watched a lot of television, and was able to recall in detail 
the different shows he viewed.  The veteran reported that he 
liked to work in his garden and that he played Yatzi on 
weekends.  The veteran reported that he drank about two mixed 
drinks on the weekends, and the examiners noted that the 
veteran had a history of rather heavy alcohol abuse.  The 
veteran reported that he felt somewhat nervous and that 
people laughed at him.  He indicated that his nervousness and 
people laughing at him impaired his ability to go out of his 
house and socialize.  The veteran denied any panic attacks or 
any specific psychotic symptoms other than feeling that 
people were laughing at him.  

On mental status examination, the veteran was, at times vague 
in his responses but was quite specific when prompted and 
provided specific details about events.  His psychomotor 
behavior was normal, and his speech was normal in rate, 
rhythm, and tone.  His mood was nervous and his affect was 
slightly anxious but normal in range.  He denied any suicidal 
or homicidal ideations, and any psychotic symptoms, except 
for slight worry about the motives of other people.  Overall, 
the veteran was goal directed.  There was a baseline level of 
anxiety but the veteran denied any symptoms of panic 
disorder.  Testing for cognitive skills was notable for a 
score of 30/30 on a mini-mental status examination.  The 
veteran demonstrated good recall in long term, immediate 
term, and recent and immediate recall.  There was no evidence 
of aphasia, agnosia, or apraxia.  The veteran's thinking was 
somewhat concrete, but he was able to abstract when prompted.  
His concentration was good, and his attention during the 
interview was normal.  The examiners noted that the veteran 
reported that he had his usual baseline level of headache 
during the entire interview.  

The examiner's concluded that the veteran's history of 
subjective headaches was not shown to have any organic basis 
and was more likely a type of variant attention headache.  
The examiner's indicated that the veteran's reported baseline 
level of anxiety, particularly around people, did not seem to 
be connected with any service-related event.  The examiners 
indicated that the veteran did not have any cognitive 
deficits or dementia, and that the documented neurological 
examinations of record did not reveal any evidence of a 
decline in his cognitive abilities.  The veteran was able to 
modulate his behavior appropriately during the interview and 
was able to concentrate well.  The examiners opined that the 
veteran was not unemployable by his current degree of 
symptomatology.  The diagnoses included anxiety disorder, not 
otherwise specified, mild; history of alcohol abuse, in 
partial remissions; and subjective tension headaches.  

An addendum to the August 1998 VA examination report was 
received in November 1998.  The physician indicated that he 
had re-examined the entire claims file and the August 1998 VA 
examination report that he and another doctor had prepared in 
connection with their examination.  The physician noted that 
they found no objective findings consistent with any type of 
mental disorder secondary to a medical condition.  Though the 
veteran was somewhat vague in his recollections initially, 
with minimal prompting, he was able to elaborate his past 
history with adequate detail.  The veteran was able to focus 
and concentrate well during the interview and had a perfect 
score on a Mini Mental Status examination for cognitive 
disorders.  His motor movements were fluid and coordinated, 
his affect showed a normal range of expression, and he was 
able to conform his behavior well to the circumstances of the 
interview.  

The physician noted that there was no documentation to 
support the veteran's claim of a head injury of any 
significance during service.  While there was some discussion 
in the record of possible Eastern Equine Encephalitis 
infection or mixed organic affective disorder as a cause of 
the veteran's headaches, subsequent testing by the Center for 
Disease Control Viral Infection Laboratory ruled out 
infection as a cause.  The examiner noted that the record 
indicated that the veteran's headaches were attributed to 
cervical degenerative syndrome, which was supported by 
radiological studies.  

The physician concluded that the diagnosis of organic brain 
syndrome did not fit with the objective findings or with the 
medical records and laboratory studies.  In fact, the 
physician noted that one proponent of that diagnostic 
impression later rejected the diagnosis and attributed the 
veteran's headaches to a cervical bone disease.  The 
physician indicated that he and his co-author on the August 
1998 VA examination disagreed with the 1992 medical opinion 
suggesting an organic cause to the veteran's social 
functioning difficulties.  


Analysis
Organic Brain Syndrome

In order for consideration to be given to a claim of 
entitlement to service-connection, there must be a showing 
that a particular injury or disease resulting in disability 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, l946, and organic disease of the nervous system 
or Encephalitis lethargica residuals become manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training or injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. § 101(24), 
106, 1110, 1131 (West 1991).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  

If the veteran satisfies the initial burden of setting forth 
a well-grounded claim, VA is required to assist in developing 
the facts pertinent to that claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Zarycki v. Brown, 6 Vet. App. 91, 96 (1993).  In 
this case, the veteran has been afforded several VA 
examinations, all available inpatient and outpatient records 
were obtained, and he provided testimony at a personal 
hearing at the RO.  Therefore, the Board finds that as there 
is no additional evidence to be added to the file, the record 
is complete and there is no further duty on the part of VA to 
assist the veteran in developing his well-grounded claim, as 
mandated by 38 U.S.C.A. § 5107(a).  

As an initial matter, the Board finds that the veteran's 
claim for service connection is well grounded.  The veteran 
has a medical diagnosis of a disability; there is lay 
evidence of an injury in service, which is presumed credible 
for the purpose of determining whether his claim is well-
grounded; and a medical professional has connected his 
current complaints to an incident in service, again presuming 
the credibility of the stressors he has recounted.  Caluza v. 
Brown, 7 Vet.App. 498 (1995).  

The Board notes that the issue on appeal arose from a claim 
of service connection for Eastern Equine Encephalitis (EEE) 
which was erroneously diagnosed as the basis for the 
veteran's symptomatology, including chronic headaches.  The 
diagnosis of EEE was rejected after laboratory studies showed 
no evidence of any viral encephalitic process.  At the time 
EEE was ruled out (in September 1992), a VA physician 
suggested that the veteran's symptomatology was best 
described as sub-cortical dementia, and related it to an 
automobile accident in 1964.  Subsequent development of the 
veteran's claim of service connection was based on the 
assumption that the automobile accident occurred during a 
period of active service, active duty training or inactive 
duty training.  There is some question of the veteran's 
status at the time of the accident in question.  However, 
disposition of the issue does not require further 
investigation as to his service status at the time of the 
automobile accident.  

The only medical evidence which supports the veteran's claim 
that he has an organic brain disorder is a VA outpatient 
progress note dated in September 1992, which offered the 
diagnosis of subcortical dementia due to a head trauma in 
service.  While the diagnosis was sufficient to render the 
veteran's claim well grounded, the Board finds that the 
totality of the evidence does not support that diagnosis, and 
that service connection is not warranted.  

As a preliminary matter, the Board notes that the RO 
attempted to obtain the private medical records for treatment 
following the automobile accident but was informed that they 
were no longer available.  The veteran first reported that he 
was knocked unconscious when examined by VA in connection 
with his claim of service connection for chronic headaches in 
1981.  Medical records prior thereto note no such assertions.  
During the VA examination in 1981, x-ray studies of the 
veteran's skull were negative for any evidence of acute 
trauma or fracture.  Likewise, all subsequent examinations, 
including an EEG and a CT brain scan were negative for any 
residuals of a head injury.  

Additionally, a special neuropsychiatric evaluation by two VA 
physicians was conducted in August 1998 specifically to 
determine the etiology of any identified organic brain 
disorder.  The examiner's reviewed the entire record, 
including the veteran's service medical records and all VA 
medical reports.  After extensive evaluation, the examiners 
found no evidence of any decline in the veteran's cognitive 
abilities or any dementia.  The examiners indicated that 
there was no objective evidence of any type of mental 
disorder secondary to a medical condition.  The veteran's 
focus and concentration were good, and he had normal range of 
expression.  The examiners concluded that the diagnosis of 
organic brain syndrome did not fit with the objective 
findings or with the medical records and laboratory studies.  
The examiners also pointed out that one proponent of the 
diagnosis of organic brain disorder (See March 1992 VA 
examination report), later discarded that diagnosis and 
attributed the veteran's headaches to arthritis of the 
cervical spine (See February 1997 VA examination report).  

The Board finds the August 1998 VA neuropsychiatric 
evaluation is more persuasive than the single opinion offered 
in September 1992.  The recent examination included extensive 
review of the entire record and a comprehensive evaluation of 
the veteran.  The examiners considered all the evidence of 
record, including the September 1992 progress note, and 
discussed in great detail the objective findings and the 
basis for their conclusions.  On the other hand, the 
September 1992 progress note simply characterized the 
veteran's condition as subcortical dementia and did not 
provide any specific findings to support the conclusion.  The 
Board finds that the totality of the medical evidence of 
record does not show that the veteran has an organic brain 
disorder at present which is related to service.  

The Court has held that for service connection to be granted, 
the evidence must show that the veteran currently has a 
disability stemming from service.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  Although the veteran believes that 
he is entitled to an award of service connection for organic 
brain syndrome with subcortical dementia, the preponderance 
of the medical evidence of record does not demonstrate a 
current disability or residuals thereof related to military 
service.  In the absence of any competent medical evidence 
showing a presently existing disability, there is no basis to 
grant service connection.  Brammer.  In so deciding, the 
Board is mindful that there may be SSI records available 
which have not been obtained.  However, with respect to VA's 
duty to search for specific documents, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) has 
held that "the duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim".  Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  Neither the veteran nor his 
Attorney has identified any records in the possession of the 
Social Security Administration which might be relevant to the 
veteran's claim.  As such, the undersigned finds that another 
Remand to request such records is not warranted.  This is 
especially so in view of the fact that the veteran is 
represented by counsel.  Moreover, in the prior Remand, the 
Board requested the names and addresses of all medical 
professionals who treated the veteran for organic brain 
syndrome.  Various releases to obtain medical records were 
furnished by the veteran with the assistance of his Attorney, 
and the RO pursued all leads.

Tension Headaches

The veteran is currently assigned a 10 percent evaluation for 
his service-connected tension headaches under the provisions 
of DC 8100 for migraine headaches, which provides as follows:  

Migraine:  
  With very frequent completely prostrating and prolonged 
   attacks productive of severe economic 
inadaptability...............................  50
  With characteristic prostrating attacks occurring on an 
average 
   once a month over last several months................................................  30
  With characteristic prostrating attacks averaging one in 2 
   months over last several months........................................................  10
  With less frequent 
attacks.........................................................................    0 

At the hearing in 1994, the veteran reported headaches every 
day.  He noted that on a scale of 1 to 10, his headaches were 
10 on at least five days of the week.  When the headaches are 
a 10, he noted that this degree of severity was not present 
for the entire day, but perhaps 6 hours a day.  In contrast, 
at the most recent VA examination, the veteran reported 
having his usual baseline headache during the examination.  
Despite this headache, he was able to concentrate and pay 
normal attention to the examiner and his attention span was 
normal.  While the veteran has headaches, the undersigned 
does not find that his headaches are comparable to the 
characteristic prostrating attacks contemplated by 
regulation.  It is important to note that the regulations 
provide for rating migraine headaches, and the veteran does 
not have migraine headaches.  The headaches are therefore 
rated by analogy.  When so doing, it has not been 
demonstrated that the headaches are of the severity 
contemplated by regulation for the 30 percent rating.  
Accordingly, the Board finds that a rating higher than 10 
percent is not warranted.


ORDER

Service connection for organic brain syndrome is denied.  

An evaluation in excess of 10 percent for the veteran's 
service-connected tension headaches is denied.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

